Exhibit 21 SUBSIDIARIES OF U.S. CONCRETE, INC. Alberta Investments, Inc. Alliance Haulers, Inc. American Concrete Products, Inc. Atlas Redi-Mix, LLC Atlas-Tuck Concrete, Inc. Beall Concrete Enterprises, LLC Beall Industries, Inc. Beall Investment Corporation, Inc. Beall Management, Inc. Breckenridge Ready-Mix, Inc. Central Concrete Supply Co., Inc. Central Precast Concrete, Inc. Concrete Acquisition IV, LLC Concrete Acquisition V, LLC Concrete Acquisition VI, LLC Concrete XXXIV Acquisition, Inc. Concrete XXXV Acquisition, Inc. Concrete XXXVI Acquisition, Inc. Eastern Concrete Materials, Inc. Hamburg Quarry Limited Liability Company Ingram Concrete, LLC Kurtz Gravel Company, Inc. Local Concrete Supply & Equipment, LLC Master Mix, LLC Master Mix Concrete, LLC MG, LLC NYC Concrete Materials, LLC Pebble Lane Associates, LLC Redi-Mix Concrete, LP Redi-Mix, GP LLC Redi-Mix, LLC Riverside Materials, LLC San Diego Precast Concrete, Inc. Sierra Precast, Inc. Smith Pre-cast, Inc. Superior Concrete Materials, Inc. Titan Concrete Industries, Inc. USC Atlantic, Inc. USC Management Co., LLC USC Payroll, Inc. USC Technologies, Inc. U.S. Concrete On-Site, Inc. U.S. Concrete Texas Holdings, Inc.
